
	
		III
		111th CONGRESS
		1st Session
		S. RES. 317
		IN THE SENATE OF THE UNITED STATES
		
			October 21, 2009
			Ms. Klobuchar (for
			 herself, Mr. Leahy,
			 Mr. Kohl, Mr.
			 Feingold, Mrs. Gillibrand,
			 Mr. Crapo, Ms.
			 Collins, Mr. Specter,
			 Ms. Landrieu, Ms. Stabenow, Mr.
			 Kaufman, Mr. Durbin,
			 Mr. Brown, and Mr. Burris) submitted the following resolution;
			 which was referred to the Committee on
			 the Judiciary
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Domestic Violence Awareness Month and expressing the sense of the Senate that
		  Congress should continue to raise awareness of domestic violence in the United
		  States and its devastating effects on families and communities, and support
		  programs designed to end domestic violence.
	
	
		Whereas the President has designated October 2009 as
			 National Domestic Violence Awareness Month;
		Whereas domestic violence affects people of all ages as
			 well as racial, ethnic, gender, economic, and religious backgrounds;
		Whereas females are disproportionately victims of domestic
			 violence, and 1 in 4 women will experience domestic violence at some point in
			 her life;
		Whereas on average, more than 3 women are murdered by
			 their husbands or boyfriends in the United States every day;
		Whereas in 2005, 1,181 women were murdered by an intimate
			 partner, constituting 78 percent of all intimate partner homicides that
			 year;
		Whereas a 2001 study by the Centers for Disease Control
			 and Prevention found that female intimate partners are more likely to be
			 murdered with a firearm than all other means combined;
		Whereas women ages 16 to 24 experience the highest rates,
			 per capita, of intimate partner violence;
		Whereas 1 out of 3 Native American women will be raped and
			 6 out of 10 will be physically assaulted in their lifetimes;
		Whereas the cost of intimate partner violence exceeds
			 $5,800,000,000 each year, $4,100,000 of which is for direct medical and mental
			 health care services;
		Whereas 1/4 to
			 1/2 of domestic violence victims report that they have
			 lost a job due, at least in part, to domestic violence;
		Whereas the annual cost of lost productivity due to
			 domestic violence is estimated at $727,800,000 with over 7,900,000 paid
			 workdays lost per year;
		Whereas some landlords deny housing to victims of domestic
			 violence who have protection orders or evict victims of domestic violence for
			 seeking help after a domestic violence incident, such as by calling 911, or who
			 have other indications that they are domestic violence victims;
		Whereas 92 percent of homeless women experience severe
			 physical or sexual abuse at some point in their lifetimes;
		Whereas approximately 40 to 60 percent of men who abuse
			 women also abuse children;
		Whereas approximately 15,500,000 children are exposed to
			 domestic violence every year;
		Whereas children exposed to domestic violence are more
			 likely to attempt suicide, abuse drugs and alcohol, run away from home, and
			 engage in teenage prostitution;
		Whereas one large study found that men exposed to physical
			 abuse, sexual abuse, and adult domestic violence as children were almost 4
			 times more likely than other men to have perpetrated domestic violence as
			 adults;
		Whereas nearly 1,500,000 high school students nationwide
			 experienced physical abuse from a dating partner in a single year;
		Whereas 13 percent of teenage girls who have been in a
			 relationship report being hit or hurt by their partners and 1 in 4 teenage
			 girls has been in a relationship in which she was pressured by her partner into
			 performing sexual acts;
		Whereas adolescent girls who reported dating violence were
			 60 percent more likely to report one or more suicide attempts in the past
			 year;
		Whereas there is a need for middle schools, secondary
			 schools, and post-secondary schools to educate students about the issues of
			 domestic violence, sexual assault, dating violence, and stalking;
		Whereas 88 percent of men in a national poll reported that
			 they think that our society should do more to respect women and girls;
		Whereas a recently released multi-State study shows
			 conclusively that the Nation’s domestic violence shelters are addressing
			 victims’ urgent and long-term needs and are helping victims protect themselves
			 and their children;
		Whereas a 2008 National Census Survey reported that 60,799
			 adults and children were served by domestic violence shelters and programs
			 around the Nation in a single day;
		Whereas those same understaffed programs were unable to
			 meet 8,927 requests for help that day;
		Whereas there is a need to increase funding for programs
			 aimed at intervening and preventing domestic violence in the United States;
			 and
		Whereas individuals and organizations that are dedicated
			 to preventing and ending domestic violence should be recognized: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)supports the goals and ideals of National
			 Domestic Violence Awareness Month; and
			(2)expresses the
			 sense of the Senate that Congress should continue to raise awareness of
			 domestic violence in the United States and its devastating effects on families
			 and communities, and support programs designed to end domestic violence.
			
